FILED
                                                 United States Court of Appeals
                  UNITED STATES COURT OF APPEALS         Tenth Circuit

                          FOR THE TENTH CIRCUIT                     May 23, 2016
                          _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
KEVIN LEE KERKHOFF,

       Plaintiff-Appellant,

v.                                                     No. 15-4038
                                           (D.C. No. 2:14-CV-00209-RJS-DBP)
WEST VALLEY CITY DISTRICT                               (D. Utah)
COURT; ATTORNEY GENERAL’S
OFFICE,

       Defendants-Appellees.

_______________________

CORY R. WALL; THADEUS
WENT; BRETT BOLTON; KEVIN
BISHOP,

      Defendants.
                          _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before BRISCOE, BACHARACH, and McHUGH, Circuit Judges.
                  _________________________________




*
     The Court concludes that oral argument would not materially aid our
consideration of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). Thus, we have decided the appeal based on the briefs.

      Our order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be
cited, however, for its persuasive value consistent with Fed. R. App. P.
32.1 and 10th Cir. R. 32.1.
      Mr. Kevin Lee Kerkhoff suffered physical injuries in a 1992 incident

of workplace violence, which led to criminal proceedings against a third

party. Decades later, Mr. Kerkhoff sued, alleging that the West Valley City

District Court and the Utah Attorney General’s Office had failed to enforce

Utah laws and to notify Mr. Kerkhoff of his need to submit restitution

information. According to Mr. Kerkhoff, he was unaware that restitution

would be available.

      The West Valley City District Court and the Utah Attorney General’s

Office moved to dismiss for failure to state a claim. See Fed. R. Civ. P.

12(b)(6). The district court granted the motion, reasoning that (1) the

doctrine of claim preclusion barred the claims against the West Valley City

District Court and (2) both defendants avoided liability because of

Eleventh Amendment immunity and expiration of the statute of limitations.

Mr. Kerkhoff appeals, appearing pro se. We affirm because Mr. Kerkhoff

has not challenged some of the district court’s rationales for the order of

dismissal. 1

      We engage in de novo review of the district court’s dismissal.

Schrock v. Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013). Because Mr.

1
      When Mr. Kerkhoff appealed, the district court had not disposed of
the claims against four other defendants. But while the appeal was
pending, the district court entered a final decision terminating the
remaining claims. Thus, if the notice of appeal was premature, it has
ripened, creating appellate jurisdiction. Fields v. Okla. State Penitentiary,
511 F.3d 1109, 1111 (10th Cir. 2007). Mr. Kerkhoff has not appealed the
rulings made during the pendency of this appeal.
                                      2
Kerkhoff appears pro se, we construe his filings liberally. See Yang v.

Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

      Even liberally construed, Mr. Kerkhoff’s appeal briefs do not address

two of the district court’s reasons for dismissing the claims: Eleventh

Amendment immunity and the statute of limitations. Instead, Mr. Kerkhoff

contends that a prior action was improperly dismissed. 2 We might credit

these contentions as an attack on the district court’s determination that

claim preclusion bars his current claims against the West Valley City

District Court. But even if we were to agree with Mr. Kerkhoff on claim

preclusion, he has not addressed the district court’s rationales based on

Eleventh Amendment immunity and the statute of limitations. As a result,

we would decline to disturb the district court’s order of dismissal even if

we were to credit Mr. Kerkhoff’s appellate arguments. See Bones v.

Honeywell Int’l, Inc., 366 F.3d 869, 877 (10th Cir. 2004) (holding that the

plaintiff waived the alternative ground given by the district court by

challenging only the district court’s first ground for the ruling).




2
      In 2001, Mr. Kerkhoff brought a federal action against the Utah
Third District Court (among others). Mr. Kerkhoff alleged that the Third
District Court had failed to notify him of court proceedings. This 2001
claim against the Third District Court was dismissed based on Eleventh
Amendment immunity.
                                       3
We affirm.

             Entered for the Court



             Robert E. Bacharach
             Circuit Judge




               4